Title: From James Madison to Thomas Triplett, 18 June 1806
From: Madison, James
To: Triplett, Thomas



Sir,
Department of State 18th. June 1806

The Government of Algiers having expressed a wish that a Physician should be appointed to reside there to administer professional aid to the Dey and his principal officers, it has been judged expedient to send you in that character.  The principal motive to this compliance has reference to the means it will afford of attaching the good will of the members of that Government thro’ the professional influence it will be your study to obtain, as well as to the information relative to interesting political and warlike movements at any time meditated by the Regency which your situation may enable you to learn and to communicate to the Consul General.  You will therefore cultivate with him a cordial intercourse, pursue his suggestions and advice, and render him all the aid in the management of the public interests committed to him, which your station may put it in your power to impart.
The sum of four hundred dollars has been advanced by way of outfit and to defray the expence of your voyage, which you will embrace the first convenient opportunity of prosecuting.  Your salary will commence from the time of your departure at the rate of Seven hundred and fifty dollars per annum, and the sum of two hundred and fifty dollars will be allowed for the expense of your return when you shall be recalled.  You will receive your Salary quarterly from the Consul General.  I am &c.

James Madison

